FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HUA QING MO,                                     No. 11-73903

               Petitioner,                       Agency No. A098-453-010

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Hua Qing Mo, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Mo’s untimely motion to

reopen where the motion was filed more than two years after the IJ’s final order,

see 8 C.F.R. § 1003.23(b)(4)(ii), and Mo failed to demonstrate inadequate notice of

the hearing, which was delivered to the address he provided in his asylum

application, see 8 C.F.R. § 1003.23(b)(4)(iii)(A); Singh-Bhathal v. INS, 170 F.3d
943, 946 (9th Cir. 1999) (alien who receives written notice of hearing has 180 days

from date of in-absentia deportation order to file a motion to reopen; untimely

motions are “absolutely barred”). Further, Mo failed to demonstrate due diligence

as required for equitable tolling of the filing deadline. See Avagyan v. Holder, 646
F.3d 672, 679-80 (9th Cir. 2011).

      In addition, Mo failed to establish materially changed country conditions in

China warranting reopening. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v.

Mukasey, 538 F.3d 988, 996 (9th Cir. 2007) (setting forth the requirements for

demonstrating changed country conditions in support of a motion to reopen);

Najmabadi, 597 F.3d at 991 (self-induced changes in personal circumstances are

not sufficient to demonstrate changed country conditions).




                                          2                                    11-73903
      We reject Mo’s contention that the entry of an in absentia order violated due

process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process challenge).

      Finally, our review is limited to the administrative record and thus we do not

consider materials referenced in petitioner’s opening brief that were not part of the

record before the agency. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996)

(en banc).

      PETITION FOR REVIEW DENIED.




                                          3                                    11-73903